Barnard, P. J.
The contract for the employment of the plaintiff by the defendant is stated to have been made at Haverstraw, Rockland county. The place where the work of the employment was to be done was at Haverstraw. These are two controlling reasons in cases involving the place of trial of issue upon the contract. The agreement is not admitted, but is claimed by the defendant to have been entered into by him upon a condition that plaintiff would inform himself as to the operation and details of the business, which he failed to do. The answer also alleges incompetency to do the work of the employment; that he was disobedient, and finally abandoned the work. The place of trial was properly changed to Rockland county. Order affirmed, with costs and disbursements. All concur.